Exhibit 10.22

 

 

 

 

[DANCING BEAR LETTERHEAD]

 

December 31, 2017

 

theglobe.com, inc.

1500 Cordova Road, Suite 302

Fort Lauderdale, Florida 33316

 

 

Re:Termination of Revolving Loan Agreement

 

Dear Mr. Cespedes:

 

Reference is made to that certain (a) Revolving Loan Agreement, entered into in
June 6, 2008 (the “Loan Agreement”), by and between Dancing Bear Investments,
Inc. (“Dancing Bear”) and theglobe.com, inc. (“theglobe”), and (b) Stock
Purchase Agreement, dated as of December 31, 2017 (the Purchase Agreement”) by
and among Delfin Midstream, LLC (the “Purchaser”) and Michael S. Egan,
Jacqueline Egan, Dancing Bear, E&C Capital Partners, LLP, E&C Capital Partners
II, LLLP, the Registry Management Company, LLC, and certain Grantor Retained
Annuity Trusts with Michael S. Egan as Grantor (collectively, the “Sellers”).
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such terms in the Purchase Agreement.

 

By executing this termination agreement (this “Termination Agreement”), the
parties hereto acknowledge and agree as follows:

 

(1)       Effective as of December 31, 2017 (the “Effective Date”) (a) all
provisions of the Services Agreement shall be terminated and shall be null and
void and of no further force or effect, (b) no party thereto shall have any
rights, liabilities or obligations thereunder and (c) all amounts due and
outstanding under the Loan Agreement, which was a total of approximately
$1,175,000.00 as of September 30, 2017, as of immediately prior to the Effective
Date, shall be deemed satisfied in full, discharged, terminated and released, in
all respects.

 

(2)       Dancing Bear and theglobe each agree to take such further actions and
execute and deliver such other documents and agreements as may be reasonably
required to further evidence the termination of the Loan Agreement or effect the
intent and purpose of this Termination Agreement.

 

(3)       In consideration of the Purchase Price (as defined in the Purchase
Agreement) to be paid to Sellers under the Purchase Agreement, Dancing Bear
hereby releases and forever discharges all claims, demands, debts, obligations,
and liabilities of any kind or character whatsoever that Dancing Bear ever had,
now has, or might hereafter have against theglobe and each of its respective
subsidiaries, affiliates, agents, shareholders, partners, members, employees,
officers, directors, attorneys and representatives, as well as the successors
and assigns of any and all of them, and anyone claiming through or under any of
them (collectively, the “Released Parties”), arising from or by reason of any
matter, act, omission, cause or thing whatsoever occurring, without regard to
the present, actual knowledge of such acts, omissions, breaches or events, on or
prior to the date of this Termination Agreement, that relate to the Loan
Agreement or any other transaction, document, contract, instrument,
representation, understanding or agreement between Dancing Bear and any Released
Party, in whole or in part, directly or indirectly (collectively, the “Dancing
Bear Released Claims”). Dancing Bear intends that this release shall be a full
and final settlement of and bar to any and all claims and/or causes of action
against the Released Parties relating to the Dancing Bear Released Claims.

 



 

 

 

(4)       This Termination Agreement (a) shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns and is not intended to confer upon any other person any rights or
remedies hereunder, (b) may be executed in any number of counterparts, each of
which shall be an original but all of which taken together shall constitute one
and the same instrument and (c) shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware without regard to its
rules of conflict of laws.

 

(5)       Each party shall bear its own costs and expenses in connection with
entering into this Termination Agreement. In the event that it becomes necessary
for any party to bring suit to enforce the terms of this Termination Agreement
or in connection with a breach of this Termination Agreement, then the
prevailing party shall be entitled to recover all reasonable costs, including
attorneys' fees, incurred in connection with such litigation (including
appellate proceedings) against the non-prevailing party.

 

(6)       This Termination Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein and any and all
previous agreements and understandings, written or oral, express or implied with
respect to the subject matter hereof are hereby terminated and canceled.

 

 

[Signatures appear on following page]

 

 

 

 

If the foregoing properly sets forth our agreement kindly execute a copy of this
Termination Agreement where indicated below and return the same to the
undersigned.

 



  Very Truly Yours,       Dancing Bear Investments, Inc.         By: /s/ Michael
S. Egan     Name: Michael S. Egan   Title:  President

  

Acknowledged, accepted and agreed, this 31st day of December, 2017:

 

theglobe.com, inc.

1500 Cordova Road, Suite 302

Fort Lauderdale, Florida 33316

 



By: /s/ Robin S. Lebowitz     Name:   Robin S. Lebowitz   Title:     Vice
President of Finance

 

  

 

 

[Signature Page to Termination Agreement – Loan]



 

 

 

 

 

